            Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 1 of 6


                                                                    IN ri
                                                                    " ClK/cs OFFICE
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSE^tsSSPo.
UNITED STATES OF AMERICA                              Criminal No- n              /d^l
                                                      Violations;               'MSS,
                V.

                                                      Counts One and Three: Extortion
                                                      Conspiracy (18 U.S.C. § 1951)
ANTONIO COSTA,
                                                      Counts Two and Four: Extortion;
                      Defendant                       Aiding and Abetting
                                                      (18 U.S.C. §§ 1951 and 2)

                                                      Count Five: False Statements
                                                      (18 U.S.C. § 1001(a)(2))

                                                      Forfeiture Allegation:
                                                      (18 U.S.C. § 981(a)(1)(C) and
                                                      28 U.S.C. § 2461(c))


                                         INFORMATION


                                   COUNTS ONE and THREE
                                        (18 U.S.C. § 1951)
                                       Extortion Conspiracy

       The United States Attorney charges:

       1.      On or about the dates set forth below, in Fall River, in the District of Massachusetts,

and elsewhere, the defendant,

                                       ANTONIO COSTA,

and others known and unknown to the United States Attorney, did conspire to knowingly obstruct,

delay, and affect, in any way and degree, commerce and the movement of articles and commodities

in commerce by extortion, as those terms are defined in Title 18, United States Code, section 1951;

that is, COSTA conspired with Fall River Mayor Jasiel F. Correia, II ("Correia") and others, to

obtain money and property not due Correia or his office, from marijuana vendors that did business

in and affecting commerce ("MJ Vendor #1" and "MJ Vendor #2"), with the marijuana vendors'
           Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 2 of 6




consent, in exchange for non-opposition letters and host community agreements to operate

marijuana businesses in Fall River, under color of official right, as set forth below:


 Count      Approx. Dates             Victim            Official Act

 1          Jim. 2016 - Sept. 2016    MJ Vendor #1     Issuance of Non-Opposition Letter;
                                                       Issuance of Host Community Agreement
 3          May 2018-Mar. 2019        MJ Vendor #2     Issuance of Non-Opposition Letter;
                                                       Issuance of Host Community Agreement

         All in violation of Title 18, United States Code, Section 1951.
              Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 3 of 6




                                       COUNTS TWO and FOUR
                                       (18U.S.C. §§ 1951 and 2)
                                     Extortion; Aiding and Abetting

         The United States Attorney further charges:

         2.       On or about the dates set forth below, in Fall River, in the District of Massachusetts,

and elsewhere, the defendant,

                                          ANTONIO COSTA,

did knowingly obstruct, delay, and affect, and attempt to obstruct, delay, and affect, in any way

and degree, commerce and the movement of articles and commodities in commerce by extortion,

as those terms are defined in Title 18, United States Code, section 1951; that is, COSTA, in concert

with Correia and others, known and unknown to the United States Attorney, obtained money and

property not due Correia or his office, from MJ Vendor #1 and MJ Vendor #2, with their consent,

in exchange for non-opposition letters and host community agreements to operate marijuana

businesses in Fall River, under color of official right, as set forth below:

 Count        Approx. Dates             Victim            Official Act


 2            Jun. 2016 - Sept. 2016    MJ Vendor #1      Issuance of Non-Opposition Letter;
                                                          Issuance of Host Community Agreement
 4            May 2018-Mar. 2019        MJ Vendor #2      Issuance ofNon-Opposition Letter;
                                                          Issuance of Host Community Agreement

         All in violation of Title 18, United States Code, Sections 1951 and 2.
            Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 4 of 6




                                          COUNT FIVE
                                     18U.S.C.     1001(a)(2))
                                        False Statements


       The United States Attomey further charges:

       3.      On or about October 26, 2017, in Fall River, in the District of Massachusetts, the

defendant,

                                      ANTONIO COSTA,

did willfully and knowingly make materially false, fictitious, and fraudulent statements and

representations in a matter within the jurisdiction of the executive branch of the Government of

the United States; that is, COSTA: (1) falsely denied the existence of the extortion charged in

Counts One and Two; (2) falsely denied his role in those offenses; and (3) falsely denied that he

had any role in getting non-opposition letters from Correia.

       All in violation of Title 18, United States Code, Section 1001(a)(2).
            Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 5 of 6




                                 FORFEITURE ALLEGATION
                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       4.      Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1951, set forth in Counts One through Four ofthis Information, the defendant,

                                       ANTONIO COSTA,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes

or is derivedfrom proceedstraceable to the offenses. The propertyto be forfeited includes, but is

not limited to, the following:

            a. $72,000 - $95,000, to be entered in the form of a forfeiture money judgment.

       5.      Ifany ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant —

                       a. caimot be located upon the exercise of due diligence;

                       b. has been transferred or sold to, or deposited with, a third party;

                       c. has been placed beyond the jurisdiction of the Court;

                       d. has been substantially diminished in value; or

                       e. has been commingled with other property which carmot be divided

                           without difficulty;
          Case 1:19-cr-10331-DPW Document 1 Filed 09/06/19 Page 6 of 6




it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 1 above.


        All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461 (c).




                                                     ANDREW E. LELLING
                                                     UNITED STATES ATTORNEY




                                              By:
                                                               R. Haier
                                                              t U.S. Attome
Date:
